DETAILED ACTION
	This advisory action is in response to the after final response filed on 1/7/2021 in which claims 1-14 and 31-44 are pending.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
“receiving at a user equipment (UE), control data for a slot, wherein the slot is allocated for communications of a first wireless service, wherein the control data indicates one or more partial slots of the slot that are intended…for communications of the first wireless service.”
	Islam [0037] a UE may receive scheduling information from a base station for a first transmission of first data (e.g. latency tolerant data) on first resources. 
		This is an allocation of the first wireless service in one or more partial slots of an overall TTU made of partial slots as stated in Islam [0056]
Islam [0056] The latency tolerant TTU can be subdivided into an integer number of mini-slots.
	


“wherein the one or more partial slots do not include all of the multiple partial slots of the slot”
	Islam [0040] a latency tolerant TB may span a duration more or less than one slot. Fig. 6 shows an eMBB TB (latency tolerant service) spanning less than one slot.
	It is clear from Islam, [0040] that if the latency tolerant TB spans less than one slot then the UE has received control information scheduling resources to make up that transport block that includes partial slots of an overall slot. 


	“Allocated for communications of a first wireless service”
	Islam [0037] a UE may receive scheduling information from a base station for a first transmission of first data (e.g. latency tolerant data) on first resources. Fig. 3 and Fig. 6 
	Kwon [0059] shows a slot being allocated to a UE for a first wireless service
	It is clear from Islam in view of Kwon that a transport block, the slot, and the mini-slots that make up the slot are all resources that are allocated for control and data transmission. 
	Throughout Islam including figure 3 shows a slot length of the traditional slot being .5 ms that is intended for latency tolerant eMBB data transmission (first service) and that the low latency URLLC data transmission (second service) uses a puncturing scheme by using given mini-slots of the eMBB slot. The transport block being the amount of resources (mini-slots) allocated from the slot to send the transmission. 

	The arguments stated on page 10 second and last paragraph to page 11 first paragraph are not relative to what is claimed such as: “there is no suggestion that the slot would include another latency tolerant TB that spans less than one slot.”
However the latency tolerant data of Islam is the eMBB service as stated in Islam [0033] The UE 120 may be a low latency UE, and the UE 140 may be a latency tolerant UE. UE 120 may be a URLLC UE, and UE 140 may be an eMBB UE
Islam [0040] a latency tolerant TB may span a duration more or less than one slot. Fig. 6 shows an eMBB TB (latency tolerant service) spanning less than one slot.
	  

[0056] The latency tolerant TTU can be subdivided into an integer number of mini-slots.

	Islam in view of Kwon teaches allocating a slot for a first wireless service wherein partial slots of the slot are specifically allocated for data transmission of a first wireless service and the others are left for a second wireless service or punctured through the slots of the first wireless service via control information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465